Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 9, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Receipt is acknowledged of applicant’s amendment filed on September 23, 2021. Claims 17-27 are pending.

Claims 17-27 are allowed.
Regarding Claims 17-26, the applicant’s argument and certification of translation overcomes the Non-Final Office action dated on June 23, 2021. Furthermore, the cited prior art of record does not teach or fairly suggest a light-emitting component wherein, along with the other claimed features, a control device configured to adjust an mv,melD65 value of the mixed light, as recited in claim 17.
Regarding Claim 27, the applicant’s argument and certification of translation overcomes the Non-Final Office action dated o June 23, 2021. Furthermore, the cited prior art of record does not teach or fairly suggest lighting circuit wherein, along with the other claimed features, a control device configured to adjust an mv,melD65 value of the mixed light, and vary the mv,metD65 value of the mixed light in a predefinable range, wherein a color temperature of the mixed light at different mv,mel,D65 values from the predefinable range varies by at most 20% about an average value.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEDEI K. HAMMOND whose telephone number is (571)270-7938. The examiner can normally be reached M to F, 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEDEI K HAMMOND/
 Primary Examiner, Art Unit 2896